Citation Nr: 1452336	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to an initial rating in excess of 50 percent for a mood disorder.

3.  Entitlement to a rating in excess of 30 percent for Human Immunodeficiency Virus (HIV).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 2001 to April 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before a Decision Review Officer of the RO in July 2012.  A transcript of the hearing has been associated with the claims files.  

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a bilateral eye disability and entitlement to a higher rating for HIV infection is addressed in the REMAND that follows the ORDER below.


FINDING OF FACT

The social and occupational impairment from the Veteran's mood disorder does not more nearly approximate deficiencies in most areas reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 50 percent for a mood disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in January 2010, prior to the initial adjudication of the claim in March 2011.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been provided with an adequate VA examination for his mental disorder.  The examiner had access to and reviewed the Veteran's records and also conducted an examination.  The examination report contains sufficient descriptive information to allow for an accurate evaluation of the claim under the pertinent Diagnostic Code.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The service-connected mood disorder has been rated as 50 percent disabling under Diagnostic Code 9435, which provides that a mood disorder, not otherwise specified, will be rated under the General Rating Formula for Mental Disorders.

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the symptoms considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In the March 2011 rating decision on appeal, the RO granted service connection for mood disorder and assigned a 30 percent disability evaluation, effective from December 18, 2009.  In January 2013, the RO granted an increased rating of 50 percent for the disorder, also effective from December 18, 2009.  This did not satisfy the Veteran's appeal.

In June 2009, the Veteran denied being depressed.

In January 2010, a depression screen resulted in a score of 0 out of ten which was suggestive of no depression.  

On VA examination in February 2011, the Veteran reported feeling sad and hopeless on most days.  He had decreased interest in social activities.  He reported he had hypersomnia.  He had feelings of guilt and worthlessness.  He denied suicidal thoughts.  The Veteran was living with a partner and employed by VA in food services.  Mental status examination revealed that the Veteran was adequately groomed with a depressed mood.  Affect was consistent with his mood.  Speech was normal in rate and tone.  Thoughts were linear and logical.  He denied suicidal thoughts but had had them in the past.  He denied hallucinations.  Short term memory and concentration were mildly impaired.  Insight and judgment were fair.  The Axis I diagnosis was mood disorder secondary to general medical condition.  A GAF of 61 was assigned.  The examiner opined that the Veteran's current depression was due to his service-connected HIV.  

In March 2011, a depression screen was negative.  The Veteran denied having little interest or pleasure in doing things.  He denied feeling down, depressed or hopeless.  

In April 2011, a suicide screen was negative.  

In June 2011, mental status examination revealed the Veteran was depressed with decreased energy, sleep changes, guilt, hopelessness, worthlessness, decreased concentration and memory.  The Veteran slept for five to six hours but it was fragmented.  Affect was congruent with reported mood.  There was no suicidal ideation.  Grooming was good.  Speech was of normal rate, volume and tone.  The Veteran was oriented to person, place, time and situation.  Insight and judgment were good.  Mood was depressed, frustrated and fearful.  Thought processes were goal directed.  

In August 2011, the Veteran reported he was engaged.  He was adequately groomed.  Speech was limited in spontaneity.  Attitude was guarded but cooperative.  Mood was depressed and anxious.  Affect was mildly constricted but congruent to content.  No hallucinations were present.  Thought processes were linear and goal directed.  There was no suicidal or homicidal ideation.  Memory was intact.  Impulse control, insight and judgment were all good.  A diagnosis of depression due to HIV was made.  A GAF score of 54 was assigned.  

An October 2011 VA clinical record reveals the Veteran reported his mood was calm and pleasant.  Mental status examination revealed the Veteran was alert and engaged in conversation.  Attitude was appropriate and behavior was cooperative.  Thoughts were linear and goal oriented.  The Veteran reported no current suicidal or homicidal ideation.  Another record dated the same month shows the Veteran presented neatly groomed.  Attitude was cooperative and affect was full.  The Veteran was oriented and thought processes were sequential.  There were no delusions or hallucinations.  

A suicide screen in November 2011 was negative.  

A January 2012 VA clinical record reveals the Veteran continued to have problems with depression, weakness and feeling tired.  He presented in his work uniform.  He was tired and sleepy and his mood was sad.  He admitted to feeling overwhelmed with work and his HIV status and how it affected his body.  

In April 2012, it was written that the Veteran was stable with improved depression controlled on medication.  He was clinically stable.  Mental status examination revealed that speech was of normal rate and tone and was spontaneous.  Attitude was cooperative.  Mood was euthymic.  Affect was of normal range and congruent to content.  There were no hallucinations.  Thought processes were linear and goal directed.  Thought content was appropriate.  There was no suicidal or homicidal ideation.  The Veteran was oriented to person, place and time.  Memory was intact.   Sleep was restorative and energy was adequate.  Depressive symptoms were absent.  The impression was stable improved depression not otherwise specified.  A GAF score of 60 was assigned.  

The Veteran testified in July 2012 that he felt he should have a higher rating for his mental disorder due to the mood swings he experiences.  They were very annoying to the Veteran.  A lot times, he felt real depressed.  He was embarrassed about his HIV status and sometimes wished he would die.  

A July 2012 suicide screen was negative.  

A September 2012 suicide screen was negative.  

The most recent VA examination of the Veteran's mental state for compensation purposes occurred in September 2012.  The examiner diagnosed mood disorder due to general medical condition (HIV).  A GAF score of 55 was assigned.  The examiner opined that the mental disorder was productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.   The examiner indicated that the Veteran experienced depressed mood, chronic sleep impairment, flattened affect and disturbances of mood and motivation due to his mental disorder.  

In November 2012, the Veteran reported still having some depression.  His mood was 6 or 7 out of 10 with 10 being the best.  Mental status examination revealed that the Veteran was calm with a full ranged affect.  Mood was euthymic.  Thought processes were linear, goal directed and without hallucinations or delusions.  The Veteran denied suicidal and homicidal ideation.  Insight, judgment, memory and concentration were intact and adequate.  Sleep was non-restorative with difficulty falling asleep.  Irritability was present.  The assessment was depressive disorder and sleep disturbance.  

In January 2013 and March 2013, suicide risk screens were negative.  

In April 2013, the Veteran still had some depression.  Sleep was an issue.  Mental status examination revealed the Veteran was calm and his affect was full ranged.  Mood was euthymic but he was anxious on some days.  Thought processes were linear and goal directed.  There were no hallucinations.  Thoughts were rational without delusions.  There was no suicidal or homicidal ideation.  Concentration and attention were fully intact.  The Axis I diagnosis was depression not otherwise specified and a GAF score of 63 was assigned.  

In May 2013, the Veteran reported continued stressors, moodiness and fatigue.  He was taking Tae Kwon Do with his step daughter and was dealing with financial and marital stressors.  The Veteran was well groomed with speech which was of normal rate and tone.  Mood was reported as a 7 with 10 being the best.  Affect was of normal range.  Thought processes were linear and goal directed.  There were no hallucinations.  Thoughts were rational without delusions.  There was no suicidal or homicidal ideation.  Concentration and attention were fully intact.  Sleep was fragmented and variable.  Energy was fatigued.  The Axis I diagnosis was depressive disorder.  

In June 2013, the Veteran reported his mood was okay.  He was still down at times due to stressors.  He reported he was able to sleep now that his partner no longer was on the phone in bed.  Mental status examination revealed the Veteran was calm and cooperative.  Affect was full ranged and mood was euthymic but the Veteran did feel anxious some days of the week.  Thought processes were linear and goal directed.  There were no hallucinations or delusions.  The Veteran denied suicidal and homicidal ideation.  Insight, judgment, memory and concentration were intact and adequate.  The Axis I diagnosis was depression not otherwise specified.  A GAF score of 60 was assigned.  

A July 2013 suicide screen was negative.  

Analysis

The Board finds that a rating in excess of 50 percent is not warranted at any time during the appeal period as the evidence shows that the social and occupational impairment from the disability does not more nearly approximate deficiencies in most areas than reduced reliability and productivity.

The Board finds that the service connected mental disorder is not manifested by any of the symptomology enumerated for a 100 percent rating during the appeal period.  The evidence demonstrates that the disorder is not manifested by impairment in thought processes nor is there evidence the Veteran had hallucinations or was delusional.  There is no evidence that the Veteran was in persistent danger of hurting himself or others.  While the Veteran has reported that he had had suicidal thoughts during active duty, these thoughts were not present during the appeal period other than the one report at the time of his hearing.  However, the rest of the evidence demonstrates that the Veteran consistently denied having any suicidal or homicidal ideation.  The Veteran has been consistently found to be at least adequately groomed if not well groomed.  There is no evidence demonstrating that, during the appeal period, the Veteran had any disorientation to time or place, memory loss for the names of close relatives, memory loss for his own occupation or memory loss of his own name.  

The Board finds that the service connected mental disorder is not manifested by any of the symptomology enumerated for a 70 percent rating during the appeal period.  As set out above, the Veteran has not been found to be suicidal and there is no evidence that his mental disorder is manifested by any obsessional rituals.  No impairment of speech has been observed or recorded.  There is no evidence of any impaired impulse control and judgment has been found to be adequate or normal.  While the Veteran reported, at times, that he was depressed, the medical evidence does not document that he was experiencing near continuous depression which affected the ability to function independently, appropriately and effectively.  During the appeal period, he was able to maintain employment and he was able to maintain a relationship with his significant other and at least one step child.  This weighs against a finding that his mental disorder was productive of difficulty adapting to stressful circumstances and also weighs against a finding that the mental disorder was productive of an inability to establish and maintain effective relationships.  

The Board finds that no other symptomology associated with the service-connected mental disorder is sufficient to warrant a rating in excess of 50 percent.  Again, during the entire appeal period, the Veteran has been able to maintain employment and a relationship with his significant other as well as other people.  

The Board's determination that the mental disorder does not warrant a rating in excess of 50 percent is supported by the report of the September 2012 VA examination.  At that time, the examiner opined that the mental disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  This verbiage directly relates to a 30 percent rating under the General Rating Formula for Mental Disorders.  

The Board's decision is further supported by the GAF scores assigned during the pertinent time period.  The GAF scores assigned(61 in February 2011, 54 in August 2011, 60 in April 2012, 55 in September 2012 and 60 in June 2013) equate, at most, to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In summary, the Board has considered all of the mental disorder symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent at any time.  

The Board also has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria reasonably describe the appellant's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.    Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for a mood disorder is denied.


REMAND

The Veteran is claiming that he currently has visual problems as a result of an in-service head injury he incurred while on active duty.  The Veteran testified in July 2012 that he started noticing problems with his vision after the head injury.  His visual acuity decreased and he had problems driving at night.  Service connection has been granted for a traumatic brain injury.  Medical evidence of record indicates that the Veteran experiences bilateral blurred vision but it does not show that etiology of the blurred vision.  There is also medical evidence indicating that he does not have visual problems as a result of his service connected HIV.  Additionally, in October 2012, a VA traumatic brain injury examination was conducted.  The examiner did not check a box in the form indicating that the Veteran had subjective visual impairment due to the traumatic brain injury.  

The Veteran is competent to report that he noticed a decrease in his vision after his head injury.  The in-service injury to the head has been verified.  There are current findings of blurred vision and the Veteran's reports of vision problems since the injury.  Significantly, the Veteran has not been provided a VA examination to determine if he experiences problems with his vision as a direct result of his in-service injury.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  

Based on the above, the Board finds the Veteran should be scheduled for a VA examination to determine if he currently has vision problems as a result of the documented in-service head injury.  Additionally, it is not apparent to the Board if the vision problems have been disassociated from the traumatic brain injury.  The failure to provide a direct opinion leaves the Board to find that additional opinions are required to determine if the Veteran has vision problems due to the traumatic brain injury or due to any other service-connected disability.  The Board notes the Veteran is service connected for headaches and has indicated that he had some photophobia during the headaches.  A remand is required to schedule the Veteran for this examination.  

The Veteran is claiming entitlement to an increased rating for his HIV.  Pursuant to Diagnostic Code 6351, a 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidasis.  A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions. 

The medical evidence of record, to include the report of the most recent VA examination (October 2012) indicates that the Veteran had been treated for secondary syphilis and that a symptom associated with the HIV was recurrent cellulitis.  It is not apparent to the Board if either or both of these disorders constitute an opportunistic infection.  The report of the October 2012 VA examination does not address whether either of these constitutes an opportunistic infection.  The Board finds that the examiner who conducted the October 2012 VA examination should be contacted and requested to prepare an addendum to the examination report which addresses whether this pathology constitutes an opportunistic infection.  A remand is required to obtain this evidence.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any vision problems present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion with respect to each vision disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by service-connected disability.  The examiner should be informed of the disabilities for which service connection is in effect and should also be informed that the Veteran's reports of an in-service head injury should be presumed to be true for the purposes of the opinion.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  In addition, all pertinent evidence of record should be provided to the examiner who conducted the October 2012 VA HIV examination.  

The examiner should be requested to prepare an addendum stating an opinion as to whether the Veteran's HIV has been manifested by an opportunistic infection and/or neoplasm and/or by secondary diseases affecting multiple body systems at any time during the appeal period.  

A complete rationale should be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should explain why.

If the examiner who conducted the October 2012 VA HIV examination is not available, all pertinent evidence of record should be provided to and reviewed by another appropriately qualified health care professional who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  If the Veteran fails to report for any scheduled examination, documentation showing that he was properly notified of the examination or examinations should be associated with the record.

5.  The RO or the AMC should also undertake any other indicated development.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


